            Case 1:18-cv-06232-LAP Document 11 Filed 10/05/18 Page 1 of 2


LEWIS & LIN LLC                                                                    45 Main Street, Suite 608
                                                                                   Brooklyn, NY 11201-8200
                                                                                   >>>Tel:    (718) 243-9323
                                                                                   >>>Fax: (718) 243-9326

                                                                                             www.ilawco.com



                                                                       October 5, 2018




   Via ECF
   Hon. Loretta A. Preska
   United States District Judge
   Southern District of New York
   500 Pearl Street, Room 2220
   New York, NY 10007


                               Dr. Muhammad Mirza et al. v. Does et al.
                                Civil Action No. 1:18-cv-06232-LAP


   Dear Judge Preska:

           I am counsel for Plaintiffs Dr. Muhammad Mirza (“Dr. Mirza”) and Allied Medical and
   Diagnostic Services, LLC (“Allied Medical”), which sought leave to conduct expedited
   discovery aimed at identifying the John Doe defendants (“Defendants”) so that they might be
   served the Amended Complaint. The time period to serve the Amended Complaint expires on
   October 7, 2018. Now, Plaintiffs seek an extension of time to serve defendants pursuant to Rule
   4(m).

           Plaintiffs brought this action on July 10, 2018 against Defendants for defamation and
   tortious interference with contracts. As alleged in the Complaint, Defendants created or caused
   to be created certain Defamatory Reviews for the purpose of publishing false statements about
   Plaintiffs which are, upon information and belief, still active online and viewed by thousands of
   visitors daily. All the Defamatory Reviews were posted on Yelp.com, however, and Yelp.com
   would have the information and/or documents in their possession, custody, or control which are
   necessary to positively identify the Defendants.

           Plaintiffs have requested said information and/or documents from Yelp by way of a
   subpoena duces tecum. On or about September 10, 2018, Yelp replied through their senior
   corporate counsel with an objection letter. On September 26, 2018, our offices conferred with
   Yelp’s counsel by phone to resolve any issues with our requests. Based on that conversation,
   Plaintiffs believe that Yelp may produce such information and documents after additional
   submissions are provided by Plaintiffs’ counsel.
         Case 1:18-cv-06232-LAP Document 11 Filed 10/05/18 Page 2 of 2

LEWIS & LIN LLC

        Without leave to continue with the requested expedited discovery, Plaintiffs have no way
to prevent Defendants from continuing their abusive, defamatory and harmful activity online,
and no way to serve Defendants. Plaintiffs anticipate identifying Defendants, or third-parties
who may possess or control identifying information, based on Yelp’s response. As such
response is not likely to arrive before the expiration of the time to serve the Defendants,
Plaintiffs posit that good cause exists to extend the time to serve Defendants and respectfully
requests same. We therefore request that the Court allow for an additional 90 days – i.e., until
Monday, January 9, 2019 – to identify and serve the Defendants. Plaintiffs have made no
previous requests of this nature.



                                                    Respectfully submitted,

                                                    /s/ David D. Lin

                                                    David D. Lin




                                               2
